NOT DESIGNATED FOR PUBLICATION

                                              Nos. 122,410
                                                   122,411

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                       TOMMIE LEE BARRETT,
                                           Appellant.


                                    MEMORANDUM OPINION


        Appeal from Sedgwick District Court; BRUCE C. BROWN, judge. Opinion filed September 24,
2021. Affirmed.


        Carol Longenecker Schmidt, of Kansas Appellate Defender Office, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before BUSER, P.J., POWELL and HURST, JJ.


        POWELL, J.: Without having raised these issues before the district court, Tommie
Lee Barrett appeals both the order of restitution and the aggravated sentence he received
in two consolidated cases. Barrett contests the restitution order because he was not given
a restitution payment plan and claims, therefore, that the order constitutes an illegal
sentence. Barrett also argues the district court violated his rights under the Sixth and
Fourteenth Amendments to the United States Constitution by imposing an aggravated
sentence without requiring the State to prove his criminal history to a jury beyond a


                                                     1
reasonable doubt. For reasons more fully explained below, we reject Barrett's claims and
affirm.


                          FACTUAL AND PROCEDURAL BACKGROUND


          For acts he committed in June 2019, the State charged Barrett in two cases. In the
first, Barrett was charged with two counts of burglary, two counts of theft, one count of
aggravated burglary, and one count of criminal possession of a weapon by a felon. In the
second case, Barrett was charged with one count of possession of methamphetamine and
one count of possession of stolen property. Pursuant to a plea agreement encompassing
both cases, Barrett pled guilty to aggravated burglary in the first case and theft in the
second; he also agreed to pay restitution as requested by the victims. In exchange, the
State agreed to dismiss the remaining counts in both cases.


          At sentencing in November 2019, the district court denied Barrett's motion for
durational or dispositional departure and sentenced him to 60 months' imprisonment in
the aggravated burglary case and 12 months' imprisonment in the theft case. The district
court also ordered restitution in the theft case in the amount of $1,299.43, stating
specifically that it was "collectible immediately and while in custody." Barrett did not
object to restitution. The district court later amended Barrett's sentence in the theft case to
27 months' imprisonment after the district court determined it had incorrectly pronounced
the severity level for that conviction. The district court affirmed and incorporated all
other previously pronounced sentencing conditions, including the restitution order, at the
resentencing hearing.


          Barrett timely appeals.




                                               2
I.     DID THE DISTRICT COURT IMPOSE AN ILLEGAL SENTENCE BY FAILING TO PROVIDE
       A RESTITUTION PAYMENT PLAN?



       Barrett argues the district court imposed an illegal sentence because it failed to set
a payment plan for restitution. He asks us to vacate the restitution order and remand the
matter so the district court may set a payment plan. Barrett further contends that a failure
to remand would violate due process because it would remove his vested interest in the
district court setting a payment plan, an interest that was available to him at the time of
sentencing.


       As we noted at the outset, Barrett raises his assertion that his restitution order is
illegal for the first time on appeal. Typically, appellants cannot raise issues on appeal that
they did not raise before the district court. See State v. Kelly, 298 Kan. 965, 971, 318 P.3d
987 (2014). However, "certain issues, such as subject matter jurisdiction or an illegal
sentence, can be raised at any time regardless of whether the issue was presented to the
district court." State v. Johnson, 309 Kan. 992, 995, 441 P.3d 1036 (2019); see K.S.A.
2020 Supp. 22-3504(a) ("The court may correct an illegal sentence at any time while the
defendant is serving such sentence."). Restitution is part of a defendant's sentence. State
v. Hall, 298 Kan. 978, 983, 319 P.3d 506 (2014).


       Whether a sentence is illegal within the meaning of K.S.A. 2020 Supp. 22-3504(c)
is a question of law subject to our unlimited review. State v. Sartin, 310 Kan. 367, 369,
446 P.3d 1068 (2019). A sentence is illegal when: (1) it is imposed by a court without
jurisdiction; (2) it does not conform to the applicable statutory provisions, either in
character or the term of punishment; or (3) it is ambiguous about the time and manner in
which it is to be served. K.S.A. 2020 Supp. 22-3504(c); State v. Hambright, 310 Kan.
408, 411, 447 P.3d 972 (2019). A sentence is not illegal because of a change in the law
that occurs after the sentence is pronounced. K.S.A. 2020 Supp. 22-3504(c)(1). But a
change in the law is one that occurs after the sentence is pronounced, "unless the opinion


                                              3
is issued while the sentence is pending on appeal from the judgment of conviction."
K.S.A. 2020 Supp. 22-3504(c)(2).


       Barrett appears to be arguing his sentence is illegal because it does not conform in
character to the statutory provisions. He states: "At the time of sentencing, K.S.A. 2019
Supp. 21-6604(b)(1) & (2) required a district court to set a payment plan when ordering
restitution. The district court in the present case failed to set a payment plan, and, as such,
the restitution order in the present case is illegal." Parenthetically, we note the parties
argue the applicability of the 2019 version of the statute, but at the time Barrett
committed his crimes, the 2018 version was in effect. Fortunately, the two versions are
the same in relevant part, so we apply their arguments as if they were arguing the
applicability of the 2018 version.


       To evaluate the legality of Barrett's restitution order, we must first interpret the
statute that addresses restitution. We exercise unlimited review of legal questions
involving the interpretation of the underlying statutes. State v. Martin, 308 Kan. 1343,
1350, 429 P.3d 896 (2018).


       When Barrett was sentenced in November 2019, K.S.A. 2018 Supp. 21-6604(b)
governed restitution orders and stated in relevant part:


               "(1) . . . [T]he court shall order the defendant to pay restitution . . . unless the
       court finds compelling circumstances that would render a plan of restitution unworkable.
       . . . If the court finds a plan of restitution unworkable, the court shall state on the record
       in detail the reasons therefor.


               "(2) . . . If, after 60 days from the date restitution is ordered by the court, a
       defendant is found to be in noncompliance with the plan established by the court for the
       payment of restitution, . . . the court shall assign an agent . . . to collect the restitution on
       behalf of the victim." (Emphases added.)



                                                       4
       While this case has been on appeal, another panel of this court held that this statute
required the district court to set a restitution plan. State v. Roberts, 57 Kan. App. 2d 836,
845, 461 P.3d 77, vacated and remanded 2020 WL 8269363, at *1 (2020).


       Subsequent to the Roberts opinion, however, the Legislature amended K.S.A. 21-
6604(b), effective June 11, 2020, to remove all references to a restitution plan. L. 2020,
ch. 9, § 1. The amended version states:


               "(1) . . . Restitution shall be due immediately unless: (A) The court orders that
       the defendant be given a specified time to pay or be allowed to pay in specified
       installments; or (B) the court finds compelling circumstances that would render
       restitution unworkable, either in whole or in part. . . . If the court finds restitution
       unworkable, either in whole or in part, the court shall state on the record in detail the
       reasons therefor.


               "(2) . . . If, after 60 days from the date restitution is ordered by the court, a
       defendant is found to be in noncompliance with the restitution order, . . . the court shall
       assign an agent . . . to collect the restitution on behalf of the victim." (Emphases added.)
       K.S.A. 2020 Supp. 21-6604(b).


       The changes between the 2018 and 2020 versions above primarily function to
remove any allusion to a restitution plan from the language of the statute. The phrase
"would render a restitution plan unworkable" in the 2018 version became "would render
restitution unworkable" in the 2020 version, while the phrase "if the court finds a
restitution plan unworkable" became "if the court finds restitution unworkable." Finally,
the language "in noncompliance with the plan established by the court for the payment of
restitution" became "in noncompliance with the restitution order." These alterations to the
statutory language are not substantive except in the removal of an allusion to a plan.




                                                      5
       With the 2020 amendments, the Legislature also added both a retroactivity clause
and a subsection providing an avenue for relief for a defendant who was not given a
specified time to pay restitution or a restitution installment plan. The retroactivity clause
reads as follows: "The amendments made to this section by this act are procedural in
nature and shall be construed and applied retroactively." K.S.A. 2020 Supp. 21-6604(v).
The other new subsection allows a defendant who is subject to a restitution order issued
prior to the effective date of the 2020 amendments and which lacks a specified time to
pay or an installment plan until December 31, 2020, to file a motion with the sentencing
court seeking such a restitution order:


               "If a restitution order entered prior to the effective date of this act does not give
       the defendant a specified time to pay or set payment in specified installments, the
       defendant may file a motion with the court prior to December 31, 2020, proposing
       payment of restitution in specified installments. The court may recall the restitution order
       from the agent assigned pursuant to K.S.A. 20-169, and amendments thereto, until the
       court rules on such motion. If the court does not order payment in specified installments
       or if the defendant does not file a motion prior to December 31, 2020, the restitution shall
       be due immediately." K.S.A. 2020 Supp. 21-6604(b)(3).


       A.      Restitution order legal under the 2018 restitution statute


       Although the restitution statute was amended after Barrett was sentenced, our
Supreme Court has held that "in a direct appeal, a defendant will receive the benefit of
any change in the law that occurs while the direct appeal is pending." State v. Murdock,
309 Kan. 585, 591, 439 P.3d 307 (2019). Barrett, however, does not believe he benefits
from the change in the law, so he does not want it to apply.


       Barrett argues that if the 2018 version of K.S.A. 21-6604 applies, he is entitled to
remand because K.S.A. 2018 Supp. 21-6604(b) requires a court not only to set an amount
of restitution, but also to include a plan of payment when it orders restitution. He alleges


                                                     6
that the district court failed to meet this statutory requirement when sentencing him.
Barrett leans heavily on Roberts, 57 Kan. App. 2d at 845, in which another panel of this
court vacated the district court's restitution order and remanded to "correct [Roberts']
sentence by establishing a plan of payment for restitution." The Roberts panel stated that
"the statutory language of K.S.A. 2018 Supp. 21-6604(b) imposes upon 'the court' the
responsibility for making a plan for the payment of restitution." 57 Kan. App. 2d at 845.
This reliance on Roberts, however, is problematic because in September 2020, which was
after Barrett filed his brief in this court on June 30, 2020, the Kansas Supreme Court
summarily vacated the Roberts panel's opinion and remanded the case for the panel to
reconsider the matter in light of the 2020 amendments to K.S.A 21-6604 and K.S.A. 21-
6607. State v. Roberts, No. 120,377, 2020 WL 8269363, at *1 (Kan. 2020) (unpublished
opinion).


       But even if we assume the correctness of Roberts and that the 2018 version of
K.S.A. 21-6604(b) did require the district court to impose a restitution payment plan, as
Barrett argues, the district court did so here. The Roberts panel explained that a
restitution payment plan "may be as simple as ordering a defendant to make the full
restitution payment immediately or ordering monthly installments." 57 Kan. App. 2d at
843. In the case before us, the district court made Barrett's restitution obligation
"collectible immediately and while in custody." This meets the Roberts test that any
restitution payment plan establish the amount of restitution owed and how it is to be
repaid. 57 Kan. App. 2d at 844. Hence, when applying 2018 version of the restitution
statute, there is no illegality in the district court's restitution order.


       B.      Restitution order legal under the 2020 restitution statute


       The State argues Barrett's restitution order is legal because the 2020 amendments
to the restitution statute have retroactive effect. However, we need not answer whether
the 2020 amendments have retroactive effect because we have already determined


                                                 7
Barrett’s restitution order is legal under the 2018 version of the restitution statute. But
even if we were to assume all the 2020 amendments are applicable to Barrett’s restitution
order, his restitution order is also legal under the 2020 restitution statute. As we have
noted above, the 2020 amendments to K.S.A. 21-6604(b) strip out any reference to a
restitution "plan" and make restitution due and payable immediately unless the district
court orders otherwise. See K.S.A. 2020 Supp. 21-6604(b)(1). Here, the district court
clearly ordered the amount Barrett owed in restitution and made it due immediately.


       C.     Too late to seek relief under K.S.A. 2020 Supp. 21-6604(b)(3)


       As we have explained, a defendant gets the benefit of any change in the law which
occurs while the defendant's case in on direct appeal. Murdock, 309 Kan. at 591. One
such benefit included in the 2020 amendments to K.S.A. 21-6604 is the addition of new
subsection (b)(3), which allows defendants with restitution orders imposed prior to the
enactment of the 2020 amendments to seek a revised restitution order in the district court
allowing restitution to be paid in installments. But this provision contains a deadline for
seeking relief of December 31, 2020. K.S.A. 2020 Supp. 21-6604(b)(3). Barrett asks us to
remand the case to the district court for that purpose. The State responds that K.S.A. 2020
Supp. 21-6604(b)(3) specifies that Barrett may motion the district court for relief,
implying a remand is not necessary and that Barrett’s appeal is moot.


       Another panel of this court considered the 2020 amendments in State v. Logan,
No. 122,116, 2021 WL 645929 (Kan. App. 2021) (unpublished opinion), rev. denied
August 31, 2021. Logan's restitution order was likewise issued before the 2020
amendments and did not include a payment plan. While his appeal was pending, Logan
requested the panel to stay the appeal and remand the case to the district court so that
Logan could timely file a motion regarding the method of paying for restitution with the
district court. The panel granted the stay and the remand. But at a December 15, 2020
hearing before the district court, Logan waived his right to have a payment plan


                                              8
established, yet he also stated he was not waiving his right to request a payment plan in
the future, once his appeal was final. Once back before our court, the panel lifted the stay
and issued a decision in which it noted that Logan's "remedy for the district court's
alleged error in not providing a payment plan for its order of restitution lies solely with
the district court by making a timely motion under K.S.A. 2020 Supp. 21-6604(b)(3)."
Logan, 2021 WL 645929, at *4. The panel further found that Logan failed to adequately
support his claim that he was entitled to some future right to have the district court
establish installment payments once his appeal was final and deemed that argument
abandoned. 2021 WL 645929, at *5.


       We also note that the Roberts panel, after having the case sent back to it by our
Supreme Court, did remand the case to the district court to allow the defendant to motion
the district court for relief under K.S.A. 2020 Supp. 21-6604(b)(3). However, that remand
order was issued in October 2020, prior to the expiration of the December 31, 2020
deadline.


       Here, Barrett filed his brief on June 30, 2020, prior to the December 31, 2020
statutory deadline, but has never asked us for a stay of his appeal as Logan did, and the
deadline for that avenue of relief has now passed. Given that K.S.A. 2020 Supp. 21-
6604(b)(3) stipulates that a defendant seek relief in the district court, not an appellate
court, Barrett's remedy lies there. As Barrett failed to avail himself of the statutory right
to file a motion in the district court or request a stay from this court to do so prior to the
deadline, K.S.A. 2020 Supp. 21-6604(b)(3) now provides no avenue whereby Barrett is
entitled to request that his restitution be paid in specified installments.




                                               9
II.    DID THE DISTRICT COURT ERR IN IMPOSING AN AGGRAVATED SENTENCE
       WITHOUT REQUIRING THE STATE TO PROVE THE AGGRAVATED FACTORS TO A
       JURY BEYOND A REASONABLE DOUBT?


       Barrett argues for the first time on appeal that his constitutional rights under the
Sixth and Fourteenth Amendments to the United States Constitution were violated due to
the district court sentencing him to an aggravated sentence which was based in part on his
criminal history, and the State did not prove that criminal history to a jury beyond a
reasonable doubt. See Apprendi v. New Jersey, 530 U.S. 466, 477, 490, 120 S. Ct. 2348,
147 L. Ed. 2d 435 (2000) (any fact that increases defendant's maximum penalty must be
proven to jury beyond reasonable doubt). While constitutional issues may not typically be
raised for the first time on appeal, State v. Daniel, 307 Kan. 428, 430, 410 P.3d 877
(2018), Barrett argues we may consider this issue for the first time on appeal because it
involves only a legal question arising from proven or admitted facts and is finally
determinative of the case. See State v. Johnson, 309 Kan. 992, 995, 441 P.3d 1036
(2019). But this question is not finally determinative of the case as a favorable resolution
for Barrett would simply mean a remand to the district court for resentencing.


       Moreover, Barrett acknowledges that the Kansas Supreme Court has already
decided this issue adversely to him in State v. Ivory, 273 Kan. 44, 46, 41 P.3d 781 (2002)
(use of defendant's criminal history to increase sentence without it having been proven to
jury beyond reasonable doubt not violative of Sixth and Fourteenth Amendments). See
State v. Sullivan, 307 Kan. 697, 708, 414 P.3d 737 (2018) (reaffirming Ivory).
Accordingly, we decline to address Barrett's constitutional challenge to his sentence. See
State v. Rodriguez, 305 Kan. 1139, 1144, 390 P.3d 903 (2017) (Court of Appeals duty-
bound to follow Supreme Court precedent); see also State v. Gray, 311 Kan. 164, 170,
459 P.3d 165 (2020) (no obligation to consider issue raised first time on appeal even if
exception applies).



                                             10
Affirmed.




            11